Citation Nr: 9927730	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left hip 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbar spine 
arthritis with disc disease of the thoracolumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to January 
1998, with prior unconfirmed service from November 1974 to 
June 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
right knee osteoarthritis, left hip osteoarthritis, and 
lumbar spine osteoarthritis, each evaluated as 10 percent 
disabling.

The Board notes that in correspondence received in August 
1998, the veteran testified that his severe back pain made 
him unable to work and support his family.  The Board finds 
that this correspondence constitutes a claim for a total 
disability rating, based on unemployability due to service-
connected disability.  As this claim has not been 
adjudicated, it is referred to the RO for proper development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee arthritis has not been shown to 
result in flexion limited to 30 degrees, extension limited to 
15 degrees, or recurrent subluxation or instability.

3.  The veteran's left hip arthritis has not been shown to 
result in limitation of flexion of the thigh to 30 degrees, 
or limitation of abduction with motion lost beyond 10 
degrees. 

4.  The veteran's lumbar spine arthritis with disc disease of 
the thoracolumbar spine has been shown to result in pain on 
use, weakness and functional loss comparable to no more than 
moderate limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 and 5261 
(1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left hip arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003 and 5251 (1998).

3.  The schedular criteria for a 20 percent evaluation for 
lumbar spine arthritis with disc disease of the thoracolumbar 
spine have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 
5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that the current 
evaluations assigned for his claimed disabilities do not 
adequately reflect the severity of those disabilities.  He 
claims that each disability is characterized by pain on use 
that requires medication and limits his functional ability.  
Therefore, a favorable determination has been requested.

Regarding the veteran's claims for increased evaluations, the 
Board notes that when the veteran initiated his appeal of 
these issues, he was appealing the original assignments of 
disability evaluation following awards of service connection.  
As such, these claims are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of these disabilities are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to the claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I.  Factual Background

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the February 1998 
rating decision on appeal granted the veteran service 
connection for osteoarthritis of the lumbar spine, left hip 
and right knee.  Each disability was evaluated as 10 percent 
disabling, effective February 1998.  


The decision was based in part on the report of a November 
1997 VA examination.  On physical examination, the veteran 
had full range of motion of the hips, with crepitus and click 
in his left hip with abduction and stated pain and grimacing 
with range of motion of the left hip.  Range of motion for 
the knees was full bilaterally, with bilateral crepitus and 
denial of pain.  Lumbar spine forward flexion was to 60 
degrees, backward extension was to 20 degrees, right to left 
lateral motion was to 30 degrees, and right to left rotation 
was to 35 degrees, with stated pain and grimacing with 
forward flexion and backward extension.  

Radiographic examination of the lumbar spine, left hip and 
right knee resulted in an impression of mild to moderate 
osteoarthritis.  

On VA outpatient treatment in July 1998, the veteran 
complained of low back pain with radiation into the left leg 
and tingling.  The veteran was able to walk, with pain.  
There was no motor or sensory deficit or spinal tenderness.  
There was tenderness in the left lower back.  There was pain 
in the low back on left leg raising.  The veteran reported 
that Motrin did not relieve pain.  The veteran was diagnosed 
with low back pain, musculoskeletal.  He was provided with 
Tylenol 3, and told to ice his back and do stretching 
exercises.  In September 1998, it was noted that there were 
no new findings, and the veteran was provided the same 
medications.  

A July 1998 radiographic examination resulted in an 
impression of normal lumbar spine study.  An August 1998 
radiographic examination resulted in an impression of 
degenerative joint disease of the left hip.  An August 1998 
EMG examination of the left lower extremity, with limited 
comparison study of the right lower extremity, showed left L3 
radiculopathy, acute of mild electrical severity; and 
bilateral prolongation of H-reflex latency.  In isolation, 
this finding was noted to be of limited localizing value but 
may be seen in mild peripheral neuropathy or minimal 
bilateral S1 radiculopathy. 

A VA discharge summary for a four-day hospitalization in 
August 1998 shows that the veteran had various complaints of 
lumbar spine pain beginning 8 days prior to admission.  On 
physical examination, the veteran had no direct spine 
tenderness or paraspinal spasms.  At discharge, the veteran 
had tolerable shooting pain in the left groin, left anterior 
thigh and left knee.  He had mild weakness of 4+/5 of the 
left iliopsoas and left abductors.  Hamstrings were 5/5 
bilaterally, and the veteran was able to walk steadily and 
perform tandem gait.  The pertinent diagnosis was low back 
pain secondary to herniated discs T10-T12, L2-L4.  

An August 1998 MRI examination led to an impression of disc 
bulging at multiple levels in the lumbar region with mild 
foraminal narrowing.  Due to the unusual angle of the L5-S1 
there was suggestion of some transitional nature which 
required plain films for correlation and exact counting of 
vertebral bodies in the thoracic and lumbar region.  There 
was a moderate sized herniated disc at the level of T10-T11 
on the right-side with compression against the distal 
thoracic cord.  There was mild extension of the herniated 
disc at this level.

In August 1998, the veteran submitted correspondence 
explaining that he had suffered from severe low back pain, 
unrelieved by his prescription medications, prior to his 
August 1998 hospital admission.  He described pain and 
numbness in both anterior thighs and down to both knees, as 
well as pain in the left hip.  He said that he had been 
unable to work for the one and one-half weeks in late July.  
Since the hospitalization, he was still unable to spend much 
time on his feet without severe pain.  He listed the 
prescription medications he used.

In November 1998, the veteran was provided a VA spine 
examination.  On physical examination, the veteran's back 
showed some tenderness, soreness and pain to palpation.  He 
had pain with motion.  Forward flexion was to 70 degrees, 
extension, neutral bending and rotation were to 30 degrees.  
The veteran was able to raise one of his toes and heels and 
partially squat.  Straight leg raising was negative, and no 
other neurologic abnormalities were noted.  The diagnosis was 
arthritis and degenerative disc disease of the dorsal and 
lumbar spine.  

According to the report of a November 1998 orthopedic 
examination, on physical examination the veteran's right knee 
had some pain, soreness, tenderness and crepitation with 
motion.  Flexion was from zero to 140 degrees with pain and 
crepitation throughout.  He had a little bit of mediolateral 
joint line pain and tenderness.  No effusion was noted, and 
the knee was stable to mediolateral and anteroposterior 
testing.  McMurray's was negative.  Radiographic examination 
conducted at that time resulted in an impression of minimal 
degenerative arthritic changes of the right knee and patello-
femoral joint. 

On physical examination, the veteran's left hip showed pain 
at the extremes of motion, but with excellent full range of 
motion.  At the hip itself, there was pain, soreness and 
tenderness around the hip.  No other deformity was 
identified.  

In May 1999, the veteran testified before the undersigned 
Board member during a video-conference hearing.  He said that 
his right knee hurt, swelled and went out when he walked.  He 
reported pain on use and sometimes pain even without use.  
There was instability of the knee after he walked about one-
half mile or sat for 1 or 2 hours.  He used a brace about 5 
times a week for walking.  The knee could lock up to three 
times a day, when he was sitting all day.  He described the 
pain on flexion as 7 or 8 out of 10.  He noted instability 
and said that he was unable to stand for long periods of 
time.  He used cream and a heating pad, and took Motrin 800 
but it did not really help.  He received VA medical treatment 
and also treatment at Ireland hospital at Ft. Knox.  He had 
to quit physical therapy because it interfered with his 
current job.  He had been forced to quit his job as a 
corrections officer in December 1998 because he had 
difficulty walking up or down steps.

The veteran reported that he had left hip pain, that his hip 
would go out and that as a result he had a limp.  His hip 
also bothered him if he sat too long.  His pain was a 5 or 6 
out of ten when walking.  He was able to walk about one-
fourth mile without a limp.  He took Motrin 800 for pain, 
along with other medication that sometimes helped and 
sometimes did not.  He had never undergone surgery or done 
physical therapy.  His current job involved answering phones 
at a federal building, and while at work he had to sit more 
on his right hip than his left.  He also had to stand up to 
relieve the left hip pain.  The veteran said that his left 
hip pain woke him up, like all of the pains from his service-
connected disabilities.

The veteran said that because of his service-connected back 
disability, he could not bend to touch the floor but could 
only reach his knees before there was pain.  He had pain on 
bending from side to side, but more pain when bending forward 
and backward.  The pain of the back was 9 out of 10.  He 
received a cream from VA to reduce the pain.  He also 
reported muscle spasm.  He said that in August 1989, he had 
been in bed for a month due to his back, after being treated 
at a VA hospital.  He said that he could lift about 40 to 50 
pounds, but he was unable to pass a physical lifting test for 
the Post Office due to pain.  At times, he was unable to lift 
heavy objects or shovel snow because of pain.  He received 
treatment currently at the Brecksville VAMC.  He took Motrin 
and 4 other medications for his back.  He said that his back 
could hurt due to prolonged standing or sitting, or for no 
apparent reason.  The veteran reported some bladder and bowel 
dysfunction which had resulted in accidents.  

The veteran reported that he had been to an emergency room 
twice in the previous two years - once for his back and once 
at Fort Knox for his knee.  As a correctional officer, he had 
missed about 40 days out of 8 months of work.  During his 
employment, he had been too embarrassed to complain about his 
back, especially as a correctional officer.  

II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regarding the veteran's service-connected low back 
disability, moderate recurring attacks of intervertebral disc 
syndrome warrant a 20 percent evaluation.  Diagnostic Code 
5293 (1998).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  
Diagnostic Code 5295 (1998). 

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Codes 5003 and 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45(f) (1998).

In this regard, slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion warrants a 20 percent evaluation.  Diagnostic Code 
5292.  

Turning to the veteran's service-connected knee disability, 
in VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  VAOPGCPREC 9-
98.  

An evaluation of 20 percent is warranted by limitation of 
flexion of the leg to 30 degrees or limitation of extension 
of the leg to 15 degrees.  Diagnostic Codes 5260 and 5261 
(1998).  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  Diagnostic 
Code 5257.

Turning to the veteran's service-connected hip disability, 
limitation of flexion of the thigh to 30 degrees warrants a 
20 percent evaluation. Diagnostic Code 5252 (1998).  
Impairment of the thigh resulting in limitation of abduction, 
motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  Diagnostic Code 5253 (1998).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

A.  Arthritis of the left hip and right knee.

Based on a thorough review of the evidence of record, the 
Board finds that preponderance of the evidence is against an 
increased evaluation for arthritis of the left hip.  The 
range of motion of the left hip has been shown to be full on 
clinical examination, albeit with pain and crepitus.  
Noncompensable limitation of motion of a major joint with 
pain, as evidenced by the behavior of the veteran on 
examination in November 1997, warrants no more than a 10 
percent evaluation.  Accordingly, an evaluation in excess of 
10 percent is not warranted under Diagnostic Codes 5003, or 
5251 - 5153.  

Similarly, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the right 
knee.  The range of motion for the right knee has been shown 
to be full on clinical examination, albeit with pain and 
crepitus.  The veteran's right knee has been shown to be 
stable to mediolateral and anteroposterior testing.  
Noncompensable limitation of motion of a major joint with 
pain, as evidenced by the behavior of the veteran on 
examination in November 1997, warrants no more than a 10 
percent evaluation.  Accordingly, an evaluation in excess of 
10 percent is not warranted under Diagnostic Codes 5003, 5260 
or 5261.

Turning to the issue of pain on use, the Board recognizes the 
veteran's complaints of pain of the right knee and left hip.  
These complaints are credible and are supported by reports of 
VA examinations conducted in November 1997 and November 1998.  
However, given the fact that the veteran has full range of 
motion of the right knee and left hip, the Board concludes 
that his complaints of pain are adequately contemplated by 
the 10 percent evaluations for arthritis and limitation of 
motion of each disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5251 and 5257.  Therefore, higher evaluations 
under sections 4.40, 4.45 or 4.59 are not warranted.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 
at 202. 

B.  Arthritis of the lumbar spine with disc disease of the 
thoracolumbar spine.

The Board find that the preponderance of the evidence is 
against an increased evaluation for the veteran's lumbar 
spine disability under the rating criteria for intervertebral 
disc syndrome or lumbosacral strain.  The Board notes the 
veteran's hearing testimony of bowel and bladder dysfunction 
and muscle spasm, as well as the clinical evidence that he 
suffers from herniated discs with radiculopathy.  However, 
there is no objective clinical evidence of muscle spasm, and 
his radiculopathy has been characterized on objective testing 
as mild.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Codes 5293 or 5295.

On the other hand, the Board finds that the medical evidence 
of low back pain, functional loss and weakness does support 
additional compensation for the veteran's lumbar spine 
disability.  The veteran has consistently complained of low 
back pain, including on use, during VA examinations, 
outpatient appointments and during a hearing before the 
Board.  The veteran's complaints of pain are supported by 
objective evidence.  A November 1998 VA examination report 
shows that the veteran's back showed tenderness, soreness and 
pain to palpation.  Outpatient VA treatment reports show that 
the veteran has sought treatment for low back pain.  These 
findings are objective evidence of weakness and functional 
loss of the low back.  Considering this evidence, the Board 
finds that the veteran's service-connected low back 
disability more nearly approximates moderate limitation of 
motion of the lumbar spine, as contemplated for a 20 percent 
evaluation under Diagnostic Code 5292.  As such, the Board 
finds that an increased 20 percent evaluation is warranted 
for the service-connected lumbar spine disability.  DeLuca, 8 
Vet App at 202; 38 C.F.R. §§ 4.40, 4.45.


ORDER

An increased evaluation for right knee arthritis is denied. 

An increased evaluation for left hip arthritis is denied.

A 20 percent evaluation for lumbar spine arthritis with disc 
disease of the thoracolumbar spine is granted, subject to 
applicable law governing the payment monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

